Citation Nr: 1717780	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  11-23 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for chronic obstructive pulmonary disease from October 26, 2007 to February 17, 2016.

2.  Entitlement to an initial disability rating in excess of 30 percent for chronic obstructive pulmonary disease since February 18, 2016.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from December 1975 to August 1976 and February 1986 to May 2005, with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted entitlement to service connection for chronic obstructive pulmonary disease, assigning a 10 percent rating effective October 26, 2007. 

In a March 2016 rating decision the RO increased the rating for chronic obstructive pulmonary disease to 30 percent, effective February 18, 2016.  This decision constitutes a partial grant of the benefits sought on appeal; the issues therefore remain on appeal and are for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After conducting a preliminary review of this claim the Board finds further evidentiary development to be warranted. 

The Veteran originally contended that his chronic obstructive pulmonary disease appeared milder during the 2009 VA examination than it really was because he had recently taken medication for the disorder.  He argues that the rating for the period on appeal should be higher.  

In treatment notes from his 2016 VA examination for chronic obstructive pulmonary disease the Veteran identified treatment by a civilian, Amanda Pybus, as well as care through the Fort Rucker, Alabama medical facilities.  Significantly, those medical records have not been associated with the claims file and it appears that no attempt to retrieve them has taken place.  Those records may provide insight as to the Veteran's condition in-between his 2009 and 2016 VA examinations.  For this reason, the appeal must be remanded to have all medical records, associated with the claims file. 

The Veteran also claimed in his VA form 9 that chronic obstructive pulmonary disease was interfering with his ability to hold and maintain a job for which he is qualified.  While this may constitute a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders the Veteran should clarify his statement. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he authorize the release of all pertinent medical information to VA for any medical care related to the treatment of chronic obstructive pulmonary disease since 2007.  He should be specifically requested to authorize the release of any medical records in the custody of Amanda Pybus, a private nurse practitioner in Dothan, Alabama; as well as the Lyster Army Health Clinic at Fort Rucker, Alabama.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Obtain all outstanding VA treatment records, including, but not limited to the non-electronic and/or archived paper records that have been scanned into the VA electronic health record.  If the RO cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Provide the Veteran with a VA Form 21-8940, "Veteran's Application for Increased Compensation Based on Individual Unemployability."  If the Veteran desires to claim that his chronic obstructive pulmonary disease, when combined with his other disorders, warrants a total disability evaluation based on individual unemployability due to service connected disorders he should complete that form and submit it to VA.  The Veteran is advised that a total disability evaluation based on individual unemployability due to service connected disorders will be granted when the evidence shows that the veteran is precluded by reason of his service-connected disabilities alone from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  Neither the impact of his age nor any nonservice connected disorder may be considered.  If the Veteran presents such a claim the RO must undertake appropriate action.  

4.  If any benefit sought is not granted, the Veteran should be furnished an appropriate statement of the case and be provided an opportunity to respond.  The claims should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




